Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 25, 2018                                                                                          Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  151610 & (84)                                                                                            David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 151610
                                                                     COA: 317633
                                                                     Macomb CC: 2011-003548-FH
  VINCENT RALPH BOSCA,
           Defendant-Appellant.

  _________________________________________/


          By order of December 23, 2015, the application for leave to appeal the March 26,
  2015 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Temelkoski (Docket No. 150643). On order of the Court, the case having been
  decided on January 24, 2018, 501 Mich ___ (2018), the application is again considered
  and, it appearing to this Court that the cases of People v Tucker (Docket No. 152798) and
  People v Snyder (Docket No. 153696) are pending on appeal before this Court and that
  the decisions in those cases may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decisions in those cases.

           The motion to remand remains pending.

           VIVIANO, J., not participating because he presided over this case in the circuit
  court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 25, 2018
           a0516
                                                                                Clerk